Case 7:19-cr-00685-VB Document 34 Filed 12/06/19 Page 1 of 1

  
 
 
 
 
 
  

Green & Willstatter ee
ATTORNEYS AT LAW BP mets ne 44... f-
200 MAMARONECK AVENUE
SUITE 605
WHITE PLAINS, NEW YORK 10

THEODORE S, GREEN (914) 948-56
RICHARD D, WILLSTATTER FAX (914) 94

    
 

  

730 E-MAIL: THEOSGREEN@MSN.COM

December 6, 2019 APPLICATION GRANTED

SO ORDERED:

    
 

Hon. Vincent L. Briccetti
United States District Court

300 Quarropas Street

White Plains, New York 10601

 

   

\ «
Vincent L. Briccetti, U.S.D.J.

Dated: (2{ Gt
° White Plains, NY

    
 

re: United States v. Mark Garcia
19-cr-685 (VB)

Dear Judge Briccetti:

This letter is an application to modify the bail conditions for Mark Garcia to provide that he
reside with his father in Bronx, New York, as opposed to residing at McConnell Air Force Base in
Kansas. The reason for the request is that Mr. Garcia was discharged from the service yesterday.
Mr. Garcia continues to wear an electronic monitor, which had been initially requested by pretrial
services in order to enforce Garcia’ base restrictions. In light of the change in circumstances, Iam
planning to make a followup request to modify or lift that condition, but I will need time to confer
with the government. In the meantime, I have advised the client to comply with any directives of
the pretrial services office.

Very truly yours,

/s/
Theodore S. Green

cc: AUSA James Ligtenberg
(914) 993-1953
